Citation Nr: 1114315	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  04-31 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, panic disorder and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1999 to June 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for major depression, panic disorder, and generalized anxiety disorder.

In September 2005, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

The issue of entitlement to service connection for an acquired psychiatric disorder was previously before the Board in January 2006, April 2009, and March 2010 and the Board remanded the claim for additional development.  The case has been returned to the Board for further appellate consideration.


FINDING OF FACT

The Veteran is shown to have a currently diagnosed acquired psychiatric disorder, diagnosed as major depressive disorder, which is linked by competent medical evidence to the Veteran's active service.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder (diagnosed as major depressive disorder) have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the fully favorable determination in this case, no further discussion of VCAA compliance is necessary.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

After a review of the evidence of record, the Board has determined that the Veteran is entitled to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder.  

The service treatment records contain no treatment or diagnosis with regards to an acquired psychiatric disorder.  However, the Veteran reported a history of depression or excessive worry in December 2000, during his separation examination.  He stated that his medical conditions had caused a great deal of depression and lost hope for him.  The examiner noted depression/worry which related to the Veteran's pending discharge.  Upon clinical evaluation, the Veteran was evaluated as normal psychiatrically.  

The Veteran was provided with a VA mental disorders examination in March 2002.  The Veteran reported that his whole time in the service was stressful.  He said that he was told to do "20 different tasks by 20 different people at the same time."  The Veteran said that the drill sergeant would come with a pan and bang it at 3 o'clock in the morning to awaken them.  He said he was also given "punishment exercises."  He also reported that he had been sent to anger management courses.  After reviewing the history provided by the Veteran and performing a mental status examination, the examiner rendered Axis I diagnoses of major depression, panic disorder, and generalized anxiety disorder.

In support of his claim, the Veteran submitted a letter dated in September 2003 from a reverend.  He related that the Veteran showed evidence of severe agitated depression and anxiety related disorders.

The Veteran also submitted a letter dated in January 2004 from a private psychologist who evaluated the Veteran for an initial assessment due to a charge of domestic violence.  The psychologist indicated that the Veteran presented with signs of mild depression and anxiety, similar to persons with a diagnosis of adjustment disorder with mixed emotional features.

VA treatment records dating since 2005 indicate that the Veteran has reported experiencing symptoms including depressed mood, anxiety, and panic attacks since they began in basic training during military service.  He also indicated that he attended anger management courses during active service and saw a private psychiatrist after discharge from active service, with no follow-up.  His diagnoses have included alcohol abuse, rule out bipolar II disorder, depression not otherwise specified, and major depressive disorder.

A June 2008 letter from another reverend indicates that he met with the Veteran on numerous occasions and had counseled him continuously regarding alcoholism and domestic and family issues.

The Veteran was provided with another VA mental disorders examination in September 2009, during which the claims file was reviewed.  The examining psychologist noted that the Veteran appeared to be a reliable historian.  The Veteran reported that following his advanced training his duty station was in Fort Campbell where he participated in group therapy that he remembers as anger management for approximately 2 months.  He had not received consistent psychiatric care since discharge from the military.  The Veteran stated that in basic training he began to experience severe anxiety.  He reported that around that time he was constantly on edge.  He stated that he was anxious and worried about being late for formation and other requirements for fear of punishment.  He reported that during basic training he experienced panic attacks daily, which consisted of his heart pounding and feeling as though he was "jumping out of my skin."  He reported that since his discharge from the military he is constantly angry, irritable, impatient, and lacks joy in life.  He reported that he has not had a period of relief from his angry and irritable mood since his discharge from the military.  

After the examining psychologist recorded a history provided by the Veteran and performed a mental status examination, she rendered Axis I diagnoses of chronic major depressive disorder.  She stated that the Veteran's reported symptoms are consistent with a depressive disorder.  He endorsed poor appetite, insomnia, low energy and concentration, social withdrawal, constant irritability, and psychomotor agitation.  Per the Veteran's report, his symptoms initially manifested while he was in the military as severe anxiety secondary to adjusting to basic training.  The psychologist stated that it is not uncommon for an adjustment disorder to evolve into a mood disorder.  He isolates himself socially and withdraws from his family when he returns home from work as frequently as possible.  He reported that he experiences no pleasure from life anymore and stated that he does not enjoy spending time with his children.  He does not attend social gatherings and leaves social situations as early as he can because of his irritability and lack of energy.  The psychologist also opined that based on the Veteran's self-report, it is more likely than not that his current depressive disorder stemmed from an adjustment disorder from his military experience.  

In written statements and testimony during a September 2005 hearing before the undersigned Veterans Law Judge, the Veteran has claimed that during active service he experienced symptoms such as being unable to breathe, having a racing heart, being nervous and confused, being short-tempered, and having shaking hands for no apparent reason.  He also said that he was treated for a psychological disability, specifically anxiety, during active service at a course in an anger management building at Fort Campbell, Kentucky shortly before his discharge.  He claims his symptoms of a psychiatric disorder have continued since active service.  He also related that he received private mental health treatment on one occasion after discharge from the military, but he could not afford to continue with treatment. 

After a review of the evidence of record, the Board has determined that the Veteran is entitled to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder.  In December 2000, during the separation examination, the Veteran reported a history of depression or excessive worry.  Additionally, in March 2002, the Veteran was diagnosed by a VA examiner with major depression, panic disorder, and generalized anxiety disorder.  Further, the September 2009 VA examining psychologist diagnosed the Veteran with chronic major depressive disorder, which she opined more likely than not stemmed from an adjustment disorder from his military experience.  There is no opinion of record to the contrary.  Thus, after resolving all doubt in the Veteran's favor, the Board finds that the preponderance of the evidence supports a grant of service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


